The court had power to entertain the proceeding. (Sherman v. Yankee Products Corporation, 201 App. Div. 647.) It could, in the exercise of discretion, decline to use it (Schell v. Mayor, etc., 128 N. Y. 67) and we are of the opinion that that discretion was properly exercised in. the case at bar. The order is, therefore, modified by striking out the words “ and the court is without jurisdiction to entertain this proceeding,” and as so modified, affirmed, with ten dollars costs and disbursements. Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ., concur.